

116 HR 2173 IH: To amend the Immigration and Nationality Act to reserve EB–5 visas each fiscal year for investors in new commercial enterprises in areas with respect to which a major disaster has been declared by the President.
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2173IN THE HOUSE OF REPRESENTATIVESApril 9, 2019Miss González-Colón of Puerto Rico (for herself and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to reserve EB–5 visas each fiscal year for investors
			 in new commercial enterprises in areas with respect to which a major
			 disaster has been declared by the President.
	
 1.Reservation of EB–5 visas for investors in disaster areasSection 203(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)) is amended— (1)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; and
 (2)by inserting after subparagraph (B) the following:  (C)Set-aside for major disaster areas (i)In generalOf the visas made available under this paragraph for each fiscal year, the number required under clause (ii) shall be reserved for qualified immigrants who invest in a new commercial enterprise described in subparagraph (A) which will create employment in an area with respect to which a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).
						(ii)Number of reserved visas
 (I)In generalIn the case of each area with respect to which one or multiple major disasters have been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) in a single fiscal year, the Secretary of State and the Secretary of Homeland Security shall coordinate so as to ensure that 100 visas are reserved under this subparagraph for the area for—
 (aa)the fiscal year in which the declaration or declarations occur and the two succeeding fiscal years; or
 (bb)the 3 fiscal years following the fiscal year in which the declaration or declarations occur. (II)TimingThe decision whether to implement subclause (I) according to item (aa) or (bb) shall be made jointly by the Secretary of State and the Secretary of Homeland Security based upon the number of visas already made available under this paragraph on the date on which the declaration (or the first of multiple declarations) occurs and other factors deemed appropriate by such secretaries..
			